Citation Nr: 1128895	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-31 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from August 1995 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral hearing loss.  The Veteran requested an RO hearing, but later cancelled his request.  He also was scheduled for a May 2011 Board hearing at the RO but he did not appear for the hearing or indicate any desire to reschedule.

Additional relevant evidence was added to the record dated in July 2010, which is dated after the July 2007 statement of the case.  Thus, the July 2010 evidence has not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the additional evidence is essentially cumulative of the information already of record.  Specifically, the July 2010 medical record shows that the audiometric findings had not changed since the previous examination considered by the RO in June 2007.  


FINDINGS OF FACT

While the Veteran has complaints of bilateral hearing loss, the audiometric findings show that any hearing loss is of insufficient severity to constitute a disability for which service connection can be granted under applicable VA regulation.


CONCLUSION OF LAW

The Veteran does not have a bilateral hearing loss disability that is the result of disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In October 2006 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the rating decision dated in January 2007 and July 2007 SOC explained the basis for the RO's actions, and the SOC provided him with an additional period to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Veteran was provided with this notice in the letter dated in October 2006.

With regard to VA's duty to assist, VA was unable to obtain the Veteran's service treatment records (STRs).  The RO contacted the Records Management Center in Saint Louis, Missouri, and the service department in efforts to obtain the Veteran's STRs; however, its efforts were unsuccessful.  
The Board finds that the RO had exhausted all efforts to obtain the STRs.  However, after the Veteran was notified of the RO's efforts in October 2006, he submitted copies of his STRs.  The STRs contain a number of audiological examinations dated through November 2003, just prior to the Veteran's discharge from service.  It does not appear that the records are incomplete.  To the extent that any of the STRs are missing, however, there still is sufficient information for the Board to make a decision in this claim.  

The Veteran was afforded VA audiological and ear, nose, and throat (ENT) examinations in June 2007.  While the audiologist indicated that the claims file was not reviewed, the determinative issue in this case is the presence of a current hearing loss disability, as explained in more detail below.  As the audiologist addressed whether the Veteran had a present hearing loss disability, the examination report obtained contains sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The June 2007 VA examination reports addressed the Veteran's complaints that he could not hear well.  In regards to any functional impairment it is noted that the Veteran's hearing was found to be normal. 

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran seeks service connection for bilateral hearing loss, which he contends is related to his military service in the U.S. Marine Corps from August 1995 to January 2004.

The service personnel records show that the Veteran's military occupational specialty (MOS) was Logistics/Embarkation and Combat Service Support (CSS) Specialist for eight years; and a Green Belt Instructor for one year.  The STRs show that the Veteran had a number of audiological evaluations performed from 1995 to 2003.  The STRs further note that he was exposed to potential noise hazards in his job in Logistics, and was issued ear plugs in March 1996.  On a June 2007 VA examination report, the Veteran indicated that he had significant military noise exposure from a combination of heavy equipment, explosions, training exercises with weapons, and aircraft.  The Veteran is competent to state that which he can personally experience, and there is no reason shown to doubt his credibility in this regard.  Moreover, his statements are consistent with the STRs noting that he was exposed to potential noise hazards.  Therefore, the Board will concede that the Veteran was exposed to acoustic trauma in service. 

Thus, the determinative issue is whether the Veteran has a hearing loss disability related to the noise exposure in service.  

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores utilizing recorded Maryland CNC word lists are less than 94 percent.  38 C.F.R. § 3.385.

The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

At entry into service, an August 1995 audiometric evaluation shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
10
10
10
0
5

A March 1996 audiometric evaluation shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
5
-5
0
-5

A September 1998 STR shows the Veteran complained of a fullness in both ears for two weeks and also a "clicking" sound in the ears.  The ears were positive for erythema.  In November 1998, an STR notes that the Veteran complained of his left ear feeling "plugged" intermittently and that he had a decrease in hearing when the ear felt plugged.  The assessment was Eustachian tube dysfunction.

A November 1998 audiogram shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
10
10
10
0
5

The Veteran complained on a September 1999 Report of Medical History that he had then or had ever had ear, nose, or throat trouble.

In August 2000, an audiogram shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
5
LEFT
10
10
5
0
5

Prior to discharge from service, a November 2003 audiogram shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
5
LEFT
10
10
5
0
5

After service, on authorized VA audiological evaluation in June 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
5
5
5

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The audiologist determined that the right and left ears were well within normal limits from 250 Hz to 4 kHz.

The Veteran also was afforded an ENT examination in June 2007.  He said he felt strongly that he could not hear well.  Otologic examination revealed both external auditory canals and the tympanic membranes appeared to be completely normal in appearance; specifically, both tympanic membranes were translucent in appearance.  The ENT physician further commented that the audiogram performed in June 2007 revealed completely normal audiometric thresholds present from 250 Hz through 8000 Hz.  There were absolutely no threshold shifts noted at any frequency.  Tympanometry revealed normal Type-A curves with normal acoustic reflexes.  Speech reception threshold scores and word recognition scores were completely normal.  The ENT physician found that although the Veteran felt that he did not hear well, it should be noted that he had completely normal hearing and absolutely no evidence of hearing loss at any frequency.  Both the ENT physician's otologic examination and also the Type-A tympanometry with normal acoustic reflexes would provide clear and convincing evidence that Eustachian tube dysfunction was not present.  The conclusion was that there was absolutely no evidence of hearing loss or Eustachian tube dysfunction.

A July 2010 VA audiological consultation report indicates that the Veteran never wore hearing aids, but occasionally had difficulty hearing.  The otoscopy examination revealed that the canals were clear bilaterally, and the tympanic membranes were visualized.  The audiologic evaluation revealed that hearing was within normal limits bilaterally and speech recognition ability also was excellent bilaterally.  The audiologist noted that the Veteran's hearing had not changed since the previous examination in June 2007, and that hearing aids were not needed.

As noted above, in order for service connection to be warranted for a claimed condition, there must be evidence that such disability is now present and is attributable to a disease or injury incurred during service.  See Rabideau and McClain, supra.

The clinical evidence of record indicates that the Veteran's bilateral hearing loss does not meet the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  The absence of any evidence of any qualifying bilateral hearing loss disability for VA purposes at any time constitutes negative evidence tending to disprove the claim that the appellant incurred any such condition during his active service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact.

The Board has considered the Veteran's written statements submitted in support of his arguments that he has bilateral hearing loss as a result of his service.  To the extent that his statements represent evidence of continuity of symptomatology, without more, the Veteran's statements are not competent evidence of a diagnosis of hearing loss, nor do they establish a nexus between a medical condition and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Furthermore, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 38 C.F.R. § 3.385 defines hearing disability for VA purposes.  That regulation prohibits a finding of hearing disability where threshold hearing levels at 500, 1000, 2000, 3000, and 4000 Hz are all less than 40 decibels and at least three of those threshold levels are 25 decibels or less.  Hensley v. Brown, supra.  The regulation also allows a finding of a hearing disability when speech recognition scores using the Maryland CNC test are less than 94 percent, but no such results are of record.

Although the Veteran has shown exposure to acoustic trauma in service, the audiometric testing conducted for VA, in June 2007 and July 2010, revealed that the hearing in his ears does not demonstrate any pertinent level of 40 decibels or greater, or three levels greater than 25 decibels; in addition there is no speech recognition score less than 94 percent of record.  Accordingly, there is no evidence that the Veteran currently has any bilateral hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385.  Therefore, his claim for service-connected disability benefits for bilateral hearing loss cannot be granted.

The Board recognizes the apparent sincerity of the arguments advanced by the Veteran that he has bilateral hearing loss that is related to his military service.  It is true that his lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, as noted by the Court in Hensley, supra, hearing loss is measurable by objective testing.  Furthermore, such testing requires specialized equipment and training for a determination as to decibel levels at specific frequencies, as well as Maryland CNC testing, and is therefore not susceptible to lay opinions on the severity of hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992), as to the high probative value of audiometric test results. 

While the Veteran is competent to say that he experienced hearing problems in his ears while in service and presently, he does not have the expertise to state that he met the requirements of 38 C.F.R. § 3.385; audiometric testing would be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board cannot give decisive probative weight to the opinions of the Veteran as to the severity of his claimed hearing loss, because he is not qualified to offer such opinions.

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's bilateral hearing loss claim.  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

ORDER

Entitlement to service connection for bilateral hearing loss is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


